Citation Nr: 1549935	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  10-31 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to May 2005.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned at a September 2015 video-conference hearing.  A hearing transcript is in the claims file.

In November 2014, the RO granted service connection for a bilateral knee disability (retropatellar pain syndrome) and assigned an initial disability rating of 40 percent for the right knee and 30 percent for the left knee.  These disability ratings are effective June 16, 2014.  The Veteran submitted a timely notice of disagreement (NOD) requesting an earlier effective date for the grant of service connection.  September 2015 NOD.  The RO has acknowledged receipt of the Veteran's NOD and is taking appropriate action in response.  See RO Letter to the Veteran, dated October 2015.  Thus, remand of this claim for the issuance of a statement of the case (SOC) is not required at this time.   See Manlincon v. West, 12 Vet. App. 238 (1999).  

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran's claim for a compensable disability rating for service-connected bilateral hearing loss is remanded for further development, to include a new VA examination.

The Veteran requests a new VA examination for his service-connected bilateral hearing loss disability on the basis that his hearing loss has worsened since his last VA audiological examination in November 2011.  September 2010 Statements by the Veteran and his Girlfriend; January 2011 Statement; September 2015 Hearing Transcript (testifying to "extreme difficulty" conversing with other individuals, particularly individuals who speak at a high pitch, and the use of hearing aids).    VA audiological tests suggest that the Veteran's hearing loss has gradually worsened since his first VA audiological examination in July 2007.  See July 2007, August 2008, October 2009, & November 2011 VA Examination Reports (documenting a 30 decibel increase at 2000 Hertz (Hz) and a 15 decibel increase at 3000 Hz in the right ear and a 20 decibel increase at 3000 Hz and a 25 decibel increase at 4000 Hz in the left ear); see also June 2010 Private Medical Records (PMRs).  Recent (September 2015) private audiological test results further suggest that the Veteran's hearing loss has worsened since his last VA audiological examination in November 2011.  See September 2015 Private Medical Records (recording pure tone thresholds in the right ear of 35 decibels at 1000 Hz, 65 decibels at 2000 Hz, 75 decibels at 3000 Hz, and 80 decibels at 4000 Hz; recording pure tone thresholds in the left ear of 25 decibels at 1000 Hz, 40 decibels at 2000 Hz, 60 decibels at 3000 Hz, and 75 decibels at 4000 Hz); see also October 2013 VAMRs (reporting decreased hearing); June 2014 VAMRs.

The suggested worsening of the Veteran's bilateral hearing loss combined with the length of time since his last VA audiological examination-approximately three years-warrants a new VA examination to determine the present severity of his hearing loss disability.  See 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."), Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous VA examination because a 23-month-old examination was too remote in time to adequately decide the issue of an increased disability rating).

The case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records from VAMC San Diego from August 2014 onwards.

2. Make arrangements to obtain any outstanding relevant private medical records, to include medical records from Dr. J.E.B., Dr. J.A.N., and Dr. R.  See September 2015 Hearing Transcript.

3. Then, schedule the Veteran for a VA audiological examination to assess the severity of his bilateral hearing loss disability.  The entire claims file, to include a copy of this REMAND, must be provided to the VA audiologist, who must note its review.  The examiner should identify the severity of the Veteran's bilateral hearing loss and the resulting functional impairment.  

4. After the VA audiological examination has been completed, review the medical examination report to ensure that it adequately responds to the above instructions.  If the report is deficient in this regard, return the case to the VA audiologist for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to an increased disability rating for a bilateral hearing loss disability.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

